Citation Nr: 1047143	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  10-30 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to the one-time payment from the Filipino Veterans 
Equity Compensation Fund.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The record indicates that the appellant had a confirmed period of 
duty from May 1945 to February 1946, but no qualifying service 
with the United States Armed Forces.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2010 decision of the Manila, the Republic 
of the Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO), which determined that the appellant did not have 
qualifying service to be eligible for the one-time payment from 
the Filipino Veterans Equity Compensation Fund.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After the most recent August 2010 supplemental statement of the 
case (SSOC), the appellant submitted an official document from 
the Philippine Army, which was received by the VARO in Manila on 
August 25, 2010.  While the document has the words "previously 
considered" on the bottom, a review of the record shows that 
this document is new and has not been previously considered.  
Therefore, a SSOC must be submitted to the appellant before the 
Board can make a determination on the issue. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

Issue a supplemental statement of the case 
which includes consideration of the May 
1945 "Processing and Identification Slip" 
received by the VARO in Manila on August 
25, 2010.  The case should then be returned 
to the Board if otherwise in order.  



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



